UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7096


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRIAN O’NEAL WADDELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:02-cr-00034-RLV-5)


Submitted:    May 21, 2009                    Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Tanzania Cannon-Eckerle,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, Matthew R. Segal, FEDERAL DEFENDERS OF WESTERN
NORTH CAROLINA, INC., Asheville, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brian    O’Neal     Waddell       appeals    the    district   court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).              We have reviewed the record and

find   no    reversible    error.       Accordingly,       we     affirm.    United

States v. Waddell, No. 5:02-cr-00034-RLV-5 (W.D.N.C. June 17,

2008).      See United States v. Hood, 556 F.3d 226 (4th Cir. 2009).

We deny Waddell’s motion to appoint counsel.                      We dispense with

oral   argument      because     the    facts     and    legal    contentions    are

adequately     presented    in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2